Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Progressive Transportation, LLC, Appellant               Appeal from the County Court at Law of
                                                         Harrison County, Texas (Tr. Ct. No. 2013-
No. 06-14-00030-CV           v.                          9369). Opinion delivered by Chief Justice
                                                         Morriss, Justice Moseley and Justice
Republic National Industries of Texas, LP,               Carter* participating.     Justice Carter,
and Republic Corporation, Appellees                      Retired, Sitting by Assignment.

          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
award of attorney fees. As modified, the judgment of the trial court is affirmed.
          We further order that the appellant, Progressive Transportation, LLC, pay all costs of this
appeal.


                                                         RENDERED FEBRUARY 5, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk